Citation Nr: 0926427	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  02-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for lumbar spondylosis.

2.  Entitlement to the assignment of an initial compensable 
rating for pterygium of the left eye.

3.  Entitlement to the assignment of an initial compensable 
rating for a hiatal hernia.

4.  Entitlement to the assignment of an initial compensable 
rating for residuals of a status-post fracture of the left 
index finger, to include a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978 
and from October 1989 to July 2000.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

These matters have been before the Board twice previously.  
In the more recent January 2007 remand, the Board noted that 
service connection was also in effect for scalp folliculitis 
with acute inflammatory benign reactive lymph node, right 
posterior triangle (also characterized as left tender 
lymphadenopathy, right posterior cervical chain), for which a 
10 percent rating was assigned.  The Veteran was notified of 
that decision in a letter in July 2003, which also cited his 
not having reported for a scheduled VA examination.  He soon 
thereafter specifically requested a new VA examination with 
regard to all of his pending appellate claims.  He also 
indicated that he was again submitting a claim for service 
connection for arthritic, respiratory and sinus, and stomach 
conditions to the extent that these had not been previously 
addressed.  In the November 2003 remand, the Board noted 
that, to a limited extent, some aspects of these issues were 
incorporated in the development requested therein.  
Otherwise, the issues remained unresolved by the VARO.  The 
record does not indicate that the RO has taken any actions on 
the remaining claims.  As such, the Board refers these 
matters to the RO for further development.  

In January 2007, the Board remanded the Veteran's claims 
currently before the Board, requesting the Appeals Management 
Center (AMC) to: acquire all VA clinical records from the VA 
facility in Loma Linda; clarify whether service connection 
was in effect for degenerative disc disease of the lumbar 
spine and clearly annotate such in the claims file; notify 
the Veteran and his representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 2006; afford the 
Veteran comprehensive examinations to determine the current 
severity of his service-connected lumbar spondylosis, 
pterygium of the left eye, hiatal hernia, and status-post 
fracture of the left index finger with a scar, and, if it was 
determined that service connection was not in effect for 
degenerative disc disease of the lumbar spine, to ask the 
clinician for an opinion as to whether it is at least as 
likely as not that the Veteran's service-connected lumbar 
spondylosis caused or aggravated his disc disease of the 
lumbar spine; and, to re-adjudicate all of the Veteran's 
claims, including a raised claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
secondary to the Veteran's service-connected lumbar 
spondylosis, if necessary.  

As explained in more detail below, the AMC did not clarify 
whether service connection was in effect for degenerative 
disc disease of the lumbar spine; did not request the 
examiner for an opinion regarding the etiology of the 
degenerative disc disease; and did not re-adjudicate a raised 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine secondary to the Veteran's 
service-connected lumbar spondylosis.  Because the Board 
finds the Veteran's claim for an increased rating for lumbar 
spondylosis to be intertwined with the raised claim for 
entitlement to service connection for degenerative disc 
disease, this matter must again be remanded.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that, as a matter 
of law, a remand by the Board confers on the Veteran the 
right to compliance with the remand orders).  As will be 
explained more fully, the Board also finds that further 
development must be performed regarding the Veteran's claim 
regarding an increased rating for residuals of a status-post 
fracture of the left index finger, to include a scar.  As the 
other provisions of the Board's January 2007 remand have been 
complied with substantially, the Board will now proceed with 
its review of the appeals regarding the Veteran's claims for 
increased initial ratings for pterygium of the left eye and 
hiatal hernia.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran did not request a hearing before the Board.  

The issues of entitlement an initial rating in excess of 10 
percent for lumbar spondylosis and for an increased rating 
for residuals of a status-post fracture of the left index 
finger, to include a scar, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's pterygium does not affect the visual field 
or overall visual acuity of the left eye.

2.  The preponderance of the evidence is against a finding 
that the Veteran's hiatal hernia is manifested by persistent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable initial 
or staged rating for pterygium of the left eye have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.84, Diagnostic Code 6034 (2008).

2.  The criteria for the assignment of an initial or staged 
compensable rating for hiatal hernia have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, 
Diagnostic Code 7346 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

Pursuant to the Board's January 2007 remand, the AMC issued a 
February 2007 VCAA notification letter that substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record; the information and evidence that the 
VA would seek to provide; and the information and evidence 
the claimant was expected to provide.  In addition, this 
letter provided the evidence and information needed to 
establish a disability rating and effective date, as outlined 
in Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the AMC 
issued the VCAA letter noted above pursuant to a Board 
remand, and, therefore, after the RO decision that is the 
subject of this appeal.  However, subsequent to the issuance 
of the VCAA notice, the RO re-adjudicated the Veteran's 
claims, as demonstrated by the March 2009 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing a fully compliant VCAA notification and 
re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II).  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet. 
App. 137 (2008), which mandates more specific notice of the 
criteria necessary to substantiate an increased rating.  
However, since the claims on appeal are downstream issues 
from that of service connection, Vasquez notice is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  In Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court held that when 
the VA has granted a service connection claim and the Veteran 
thereafter in his notice of disagreement challenges the 
rating assigned, as here, a duty to provide VCAA notification 
as to the higher rating issue does not attach because the 
higher rating challenge does not technically constitute a 
"claim," which would trigger VCAA notice duties.  Dunlap, 
supra, at 117 (holding that "[w]hen [the claimant] filed his 
notice of disagreement after his service-connection award, 
his claim had been more than substantiated, and section 
5103(a) [notice] was no longer required").  In Goodwin v. 
Peake, 22 Vet. App. 128 (2008), the Court addressed whether 
the holding in Dunlap v. Nicholson¸ 21 Vet. App. 112 (2007), 
that held that once a claim has been substantiated the 
Veteran must demonstrate how the notification error affected 
the essential fairness of the adjudication, survived the U.S. 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Sanders v. Nicholson, 487 F.3d 881 (2007).  The 
Court reaffirmed its holding in Dunlap by reiterating "where 
a claim has been substantiated after the enactment of the 
VCAA, [the Veteran] bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements."  Goodwin, supra, at 137.  Although 
Goodwin dealt with an earlier effective date claim, the Board 
notes that the establishment of a disability rating is also a 
downstream element. 

Also, the Board finds that the timing defect in this case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  He has been represented by an 
accredited service organization throughout this appeal and, 
through his representative, has demonstrated that he is aware 
of the information and evidence necessary to meet the 
necessary criteria for an increased rating.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 2009 WL 1045952 
(U.S.) (U.S. 2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist the Veteran with his claim.  There is no indication 
of any additional relevant evidence that has not been 
obtained.  In August 2000 and April 2008, respectively, the 
RO also afforded the Veteran VA medical examinations, which, 
as will be explained in detail below, were thorough in nature 
and included results necessary to rate the disabilities at 
issue in accordance with the applicable rating criteria.  
Under these circumstances, there is no duty to provide 
another physical examination or a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.





II.  Increased Initial Ratings.

a.  Factual Background.  

(i).  Pterygium.  With regard to his eye problems, the 
Veteran twice had surgery during service for pterygium in the 
left eye.  

A VA examination in August 2000 showed no visual impairment 
as a result of the pterygium.  The examiner noted a myopic 
astigmatism bilaterally and indicated that the Veteran's 
vision could be corrected to 20/40 in the left eye and 20/30 
in the right eye.  

The Veteran claimed on his VA Form 21-4138, dated in June 
2001, that his left eye was continually dry, is painful, and 
had pus in it every morning.

In a September 2008 VA eye examination, the Veteran reported 
that his eyes were dry, red and irritated.  He stated that 
these conditions had been constant since his two surgeries to 
remove pterygium.  The Veteran reported working as a 
refrigeration specialist. 

Upon examination, the Veteran's visual acuity with his 
present glasses in each eye was 20/20.  The examiner's 
impression, in part, was status post pterygium surgery 
temporally left eye, with no scarring of the visual axis; and 
mild dry eye symptoms.  

After an extensive review of the claims file, with all 
pertinent records noted in his report, the examiner concluded 
that, by history, the Veteran had a pterygium, but at no time 
did the defect encroach on the visual axis.  The Veteran had 
experienced eye infections, mibomian gland disease 
(blepharitis), and dry eye, all of which could give the 
appearance of red, tearing, and itching eyes without the 
presence of pterygium.  The examiner further observed that 
the Veteran had not been harmed by the pterygium, nor did 
treatment for the pterygium aggravate his refractive error.  



(ii).  Hiatal Hernia.

With regard to his hiatal hernia, in-service symptoms 
included epigastric pain, gagging, and gastroesophageal 
reflux symptoms.  

In an August 2000 VA examination, the Veteran complained only 
of modest gagging and occasional burping.  He also had some 
epigastric pain that was confirmed on examination, and 
occasional reflux.   There was no rebound or guarding.  The 
Veteran stated that he had taken quite a bit of Mylanta 
without much improvement, but had some benefit from Pepcid 
A/C. 

VA outpatient records showed ongoing dyspepsia, and in August 
2000, it was felt that he had probable gastroesophageal 
reflux disease (GERD).  Tagamet was instituted with 
reportedly good result.  On VA outpatient records from 
February 2001, November 2001, and February 2002 and since, 
gastrointestinal diagnosis listed as GERD without examination 
or specific reference to hiatal hernia.

On the Veteran's VA Form 21-4138, dated in June 2001, he 
reported that his ongoing abdominal problems were still 
causing him pain.

In May 2002, he complained of nighttime heartburn relieved by 
the intermittent use of H2 blockers.  In August 2002, it was 
noted that the GERD was moderately, but not completely 
controlled by Cimetidine, so it was changed to Rabeprazole, 
20 BID. In September 2002, he complained of heartburn.

On a VA evaluation in November 2002, the Veteran reported 
having had a feeling of abdominal swelling and bloating.  
Sometimes he would awaken with a sour acid like taste, 2-3 
times weekly, and hoarseness.  Symptoms were worse in the 
mornings and did not improve much during the day.

The Veteran underwent an endoscopy in January 2003 that 
confirmed the presence of duodenitis, specifically erosion in 
the antrum.  A subsequent clinical notation was to the effect 
that he had received adequate control of the GERD with the 
use of Aciphex.

Upon a 2008 VA examination, the Veteran reported having a 
bloated stomach every day and acid reflux at night.  He 
indicated that he had stopped taking medications for his 
stomach disorders and, without treatment, the symptoms had 
not changed.  He denied nausea, vomiting, and bleeding.  He 
reported that acid reflux woke him up at times and 
occasionally bothered him at lunchtime.  He indicated that he 
never had called in sick due to acid reflux.  The examiner 
reported explaining to the Veteran that he would need another 
upper gastrointestinal (UGI) series or esophagogastroduodeno-
scopy (EGD) to evaluate the status of his service-connected 
hiatal hernia.  However, the Veteran declined.  The examiner 
noted that the symptoms of the Veteran's condition might also 
have been related to chronic use of naproxen. 

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6034, pterygium 
is rated for loss of vision, if any.  Loss of vision is rated 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  A 
noncompensable rating is assigned when vision is 20/40 in 
both eyes.  A 10 percent evaluation is assigned when vision 
is 20/50 in one eye and 20/40 in the other eye, or when 
vision is 20/50 in both eyes.  The evaluations continue to 
increase for additional impairment of central visual acuity.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating.  See 38 C.F.R. § 4.75.

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, the criteria 
for rating hiatal hernias, a 10 percent rating is warranted 
when there is a hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent disability evaluation is contemplated for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

c.  Analysis. 

(i).  Pterygirum.  After a review of the evidence, the Board 
finds that the criteria for a compensable rating for the 
Veteran's service-connected pterygium of the left eye are not 
met.  

In the August 2000 VA examination, the Veteran was noted to 
have 20/40 corrected vision in his left eye and 20/30 
corrected vision in his right eye.  In the more recent April 
2008 examination, the Veteran was noted to have 20/20 vision 
bilaterally.  A compensable evaluation requires visual acuity 
worse than 20/40 in at least one eye.  38 C.F.R. § 4.84a, DC 
6034.  Moreover, as noted in the April 2008 eye examination, 
the Veteran had not experienced aggravation of a refractive 
error or any other harm due to surgical treatment for a 
pterygium.  As the medical findings do not support a finding 
of loss of vision due to a pterygium or an aggravation of a 
refractive error due to the treatment for this disorder, the 
preponderance of the medical evidence weighs against an 
initial compensable rating for the Veteran's service-
connected left eye pterygium.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable 
initial rating in for the Veteran's pterygium disorder.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating.  With respect to the question of 
whether a referral for consideration of an extraschedular 
rating is warranted under the provisions of 38 C.F.R. § 
3.321(a), as noted above, the Veteran has Veteran has not 
stated that he has lost work due to pterygium.  The record 
also does not reflect frequent hospitalizations for his this 
disorder.  The Board finds that the manifestations and 
effects of the Veteran's pterygium do not necessitate 
referral of the rating of that disability to designated VA 
officials for consideration of an extraschedular rating.  
Thun v. Peake, 22 Vet. App. 111 (2008).

(ii).  Hiatal Hernia.  After a review of the evidence, the 
Board finds that the criteria for a compensable percent for 
the Veteran's service-connected hiatal hernia are not met.  
In the November 2002 and April 2008 examinations, the Veteran 
reported that his condition was manifested by complaints of 
reflux at night and stomach bloating.  He denied nausea, 
vomiting, bleeding or taking medication for treatment. There 
was no evidence of complaints or objective findings of 
dysphagia, substernal pain, shoulder pain, arm pain, or 
impairment of health resulting from a hiatal hernia.  The 
examiner offered to fully study the Veteran's condition and 
the Veteran declined.  Thus, the medical evidence does not 
show two or more of the symptoms necessary to warrant a 
compensable rating.  Specifically, the evidence does not show 
at least two of the following: dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, or arm or shoulder 
pain, which have been attributed to a hiatal hernia.  See 38 
C.F.R. § 4.114, Diagnostic Code 7346.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable 
initial rating in for the Veteran's hiatal hernia.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating.  With respect to the question of 
whether a referral for consideration of an extraschedular 
rating is warranted under the provisions of 38 C.F.R. § 
3.321(a), as noted above, the Veteran has Veteran has not 
stated that he has lost work due to hiatal hernia.  The 
record also does not reflect frequent hospitalizations for 
his this disorder.  The Board finds that the manifestations 
and effects of the Veteran's hiatal hernia disorder do not 
necessitate referral of the rating of that disability to 
designated VA officials for consideration of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

Entitlement to the assignment of an initial or staged 
compensable rating for pterygium of the left eye is denied.

Entitlement to the assignment of an initial or staged 
compensable rating for a hiatal hernia is denied.


REMAND

A preliminary review of the record indicates that the 
Veteran's claim for an initial rating in excess of 10 percent 
for lumbar spondylosis (low back disorder) requires 
additional development.  The Court of Appeals for Veterans 
Claims has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this case, not all of the development requested 
by the Board in its January 2007 remand was completed. 

In its January 2007 remand, the Board noted that it was not 
clear from the record that the RO included degenerative disc 
disease as part of the Veteran's service-connected low back 
disability, currently identified as lumbar spondylosis.  As 
part of the remand, the Board asked the AMC to determine if 
service connection was in effect.  If this was the case, the 
AMC was to furnish all of the appropriate diagnostic codes, 
to include former and current criteria for rating diseases of 
the spine, to include disc disease, and to clearly annotate 
this determination in the claims file.  If the RO found that 
service connection was not in effect for degenerative disc 
disease of the lumbar spine, the Board found that a claim for 
secondary service connection for such was raised by the 
record.  As such, an examination would be warranted to 
determine the current severity of the Veteran's spondylosis 
of the lumbar spine and whether his degenerative disc disease 
of the lumbar spine was caused or aggravated by his lumbar 
spondylosis.  Reviewing the current claims file, the Board 
does not find any indication that the RO made a determination 
regarding whether degenerative disc disease was part of the 
Veteran's service-connected low back disability.  Moreover, 
the August 2008 examiner did not give any opinion as to the 
nature and origin of the Veteran's degenerative disc disease 
of the lumbar spine.  

Moreover, in the most recent August 2008 VA medical 
examination, X-rays of the Veteran's left hand and index 
finger indicated a mild diffuse degenerative joint change 
present.  In the body of the January 2007 remand, the Board 
noted that there was no medical opinion as to the nature of 
the arthritis in the Veteran's left index finger/hand and 
whether it was or was not related to the in-service fracture 
of the left index finger.  The Board neglected to include any 
instructions requesting an opinion as to the nature of the 
Veteran's arthritis of the left hand arthritis in the January 
2007 remand's specific instructions.  Considering the nature 
of the Veteran's claims, the Board finds that clarification 
is needed as to whether service connection is in effect for 
degenerative joint changes of the left hand/index finger.  If 
not, an opinion in necessary as to whether it is at least as 
likely as not that the Veteran's in-service fracture of the 
left index finger caused or aggravated his degenerative joint 
changes of the left hand/index finger.  

Moreover, in the January 2007 remand, the Board noted that, 
while the RO's March 2002 SOC cited the functional limitation 
of the finger and some scar findings, the VARO rated the 
finger impairment under Code 7804 which relates to scarring 
rather than finger limitations.  The Board indicated an 
absence of a citation to all pertinent functional finger 
limitations and/or scar-rated provisions (except in a summary 
fashion on page 7 of the SOC of March 2002), whether newly 
revised or old versions, in any SOC or SSOC.  In the August 
2008 SSOC, the AMC did not provide a list of the pertinent 
functional finger limitations and/or scar-rated provisions, 
and did not cite to such provisions in their analysis.  

In view of the foregoing, the Board finds that the AMC is to 
clarify as to whether degenerative disc disease is already 
considered part of the Veteran's service-connected low back 
disability; and whether degenerative changes are already 
included in the Veteran's service-connected residuals of an 
in-service fracture of the left index finger.  If either or 
both are not service-connected, (an) opinion(s) will be 
necessary as to whether it is at least as likely as not that 
the Veteran's service-connected lumbar spondylosis caused or 
aggravated his disc disease of the lumbar spine; and/or 
whether the Veteran's status-post fracture of the left index 
finger caused or aggravated his degenerative changes of the 
left index finger.  The Board finds that the above-related 
claims are intertwined with the issues of entitlement to the 
assignment of an initial rating in excess of 10 percent for 
lumbar spondylosis; and entitlement to the assignment of an 
initial compensable rating for residuals of a status-post 
fracture of the left index finger, to include a scar, 
currently before the Board.  It is pertinent to note that 
service connection for the Veteran's disc disease and 
arthritis in the left index finger could result in higher or 
separate compensable ratings.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5229, 5243, notes (1) and (6) and 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes following the Code 5243.  As such, 
the Board will defer making any decision on these claims 
until the requested development is completed.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  Specifically, 
the AMC/RO should provide a list of the 
pertinent diagnostic codes regarding 
disorders of the lumbosacral spine, and 
functional finger limitations and/or scar-
rated provisions.

2.  The AMC/RO must clarify whether 
service connection is in effect for 
degenerative disc disease of the lumbar 
spine; and degenerative joint changes of 
the left hand/index finger.  This 
clarification must be clearly annotated in 
the claims file.

3.  If and only if the AMC/RO determines 
that service connection is not in effect 
for either degenerative disc disease of 
the lumbar spine or degenerative joint 
changes of the left hand/index finger, the 
AMC/RO must return the claims file to the 
April 2008 examiner for a review and 
opinion.  

Specifically, following a review of the 
relevant evidence in the claims file, to 
include the April 2008 examination report, 
the clinician must address the following:

(a)	Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's 
service-connected lumbar 
spondylosis caused or aggravated 
his disc disease of the lumbar 
spine?
(b)	Is it at least as likely as not 
that the Veteran's in-service 
fracture of the left finger or 
residuals of same caused or 
aggravated his degenerative joint 
changes of the left hand/index 
finger?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that either disability 
was aggravated by a service-connected 
disorder, to the extent that is possible, 
the clinician should determine the 
approximate degree of disc disease and/or 
degenerative joint changes present 
(baseline level) before the onset of the 
aggravation compared to the present degree 
of disability (e.g., slight to moderate; 
moderate to severe).  

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the clinician is unable to provide any 
requested opinion without resort to pure 
speculation, he or she should so indicate. 

3.  If the April 2008 VA examiner is not 
available, the Veteran should be provided 
with an additional VA orthopedic or joints 
examination.  The claims file must be 
furnished to the examiner for his or her 
review.

The examination must include range of 
motion studies for the lumbar spine and 
left index finger.  The examiner should 
specifically state whether it is at least 
as likely as not that the Veteran has any 
additional loss of motion of the lumbar 
spine or left index finger due to pain or 
flare-ups of pain, supported by objective 
findings, and whether there is any such 
additional limitation of motion of the 
lumbar spine or left index finger due to 
weakened movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms or any other signs or symptoms.  
Any additional limitation of motion should 
be expressed in degrees.

The left finger scar should be described 
in detail.  The examiner should note 
whether ankylosis is present and, if so, 
whether it is favorable or unfavorable.  

Any tests or studies deemed necessary 
should be accomplished.
 
Following a review of the relevant 
evidence in the claims file and the joints 
examination, the clinician must address 
the following:

(c)	Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's 
service-connected lumbar 
spondylosis caused or aggravated 
his disc disease of the lumbar 
spine?
(d)	Is it at least as likely as not 
that the Veteran's in-service 
fracture of the left finger or 
residuals of same caused or 
aggravated his degenerative joint 
changes of the left hand/index 
finger?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that either disability 
was aggravated by a service-connected 
disorder, to the extent that is possible, 
the clinician should determine the 
approximate degree of disc disease and/or 
degenerative joint changes present 
(baseline level) before the onset of the 
aggravation compared to the present degree 
of disability (e.g., slight to moderate; 
moderate to severe).  

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the clinician is unable to  provide any 
requested opinion without resort to pure 
speculation, he or she should so indicate. 

4.  If it is determined that the Veteran's 
service-connected low back disability does 
not include degenerative disc disease 
and/or the service-connected residuals of 
an in-service fracture of the left index 
finger does not include degenerative joint 
changes of the left hand/index finger, the 
AMC/RO must consider all of the relevant 
evidence, to include the opinions secured 
pursuant to this remand, and adjudicate 
the raised, intertwined claims of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine secondary to the Veteran's service-
connected lumbar spondylosis; and 
degenerative joint changes of the left 
index finger/hand secondary to the 
Veteran's service-connected residuals of a 
status-post fracture of the left index 
finger.  See 38 C.F.R. § 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Thereafter, the RO must re-adjudicate the 
claims for higher initial or staged 
ratings for the Veteran's service-
connected low back disability, and 
residuals of a fracture of the left index 
finger, to include a scar.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


